I114th CONGRESS2d SessionH. R. 6317IN THE HOUSE OF REPRESENTATIVESNovember 15, 2016Mr. O'Rourke (for himself, Mr. Jones, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that veterans with service-connected disabilities related to mental health are not barred, because of such disabilities, from readjustment counseling and related mental health services under such title, and for other purposes.
1.Short titleThis Act may be cited as the Veteran Mental Health Care Expansion Act of 2016. 2.Access to mental health services for veterans with service-connected disabilities related to mental health Section 5303 of title 38, United States Code, is amended by adding at the end the following new subsection:  
 
(f)If the Secretary determines that at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, such person had a service-connected disability related to mental health, subsection (a) shall not apply to counseling and related mental health services available to such person under section 1712A of this title..  